Walton, J.
It appears that Arietta Blake has recovered a judgment against Edgar R. Robinson for the modest sum of $325, as damages for the breach of a promise to marry her. It also appears that in less than a month after the recovery of the judgment, the defendant went into insolvency on his own petition, and that the plaintiff in the present suit was appointed his assignee. The assignee asks the court to declare void the conveyance of an equity of redemption of real estate from the insolvent to his mother, made pending the breach of promise suit, on the ground that it was fraudulent, and made especially to defraud the said Arietta Blake, and thereby prevent her from levying upon the equity of redemption so conveyed to satisfy her judgment, if she should recover one, in her then, pending breach of promise suit.
The cause was fully heard in the court below by Mr. Justice Foster ; and he found as a matter of fact that the conveyance was fraudulent; and ordered the insolvent debtor’s mother to execute and deliver to his assignee a deed of her pretended title to the equity of redemption so conveyed to her, free and clear of all incumbrances created by her, or by persons claiming by, through, or under her. From this decree .the defendants appealed.
We have examined the evidence with care, and we can not for a moment doubt that the conveyance was made for the express purpose of protecting the grantor’s interest in the property against the *54breach, of promise suit. Such being its purpose, it was, of course, fraudulent and void as against the plaintiff in that suit, and equally fraudulent and void as against the defendant’s assignee in insolvency; and our conclusion is that the decree of Mi\ Justice Foster in the court below was right, and must be affirmed.
Decree affirmed, with additional costs since the appeal.